IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONALD D. BEAL,                       §
                                      §     No. 85, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     ID. No. 1308023217 (K)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: April 19, 2018
                          Decided: June 20, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      The Court has considered the State’s motion to affirm in this appeal from the

Superior Court’s order dated January 30, 2018, denying Ronald Beal’s motion for

postconviction relief under Superior Court Criminal Rule 61. The Superior Court

denied Beal’s motion on the basis of a Commissioner’s thorough and well-reasoned

report and recommendation dated October 19, 2017, which concluded that Beal’s

claims were procedurally barred under Rule 61(i)(3), unsupported by the record,

legally insufficient to establish ineffective assistance of counsel, and waived by

Beal’s intelligent, knowing, and voluntary guilty plea.* After reviewing the record


*
 State v. Beal, 2017 WL 5068571 (Del. Super. Ct. Comm’r Oct. 19, 2017) (Report and
Recommendation).
de novo, the Superior Court issued its order adopting the report and recommendation

and denying Beal’s motion for postconviction relief. Having carefully considered

the parties’ submissions and the Superior Court record, we agree that Beal’s appeal

is without merit. The Superior Court did not err in denying Beal’s motion for

postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                        2